              Case 2:20-cv-00136-RMP                   ECF No. 42           filed 03/04/21     PageID.372 Page 1 of 1
  AO 450 (Rev. 11/11) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT                                                       FILED IN THE
                                                                                                                       U.S. DISTRICT COURT
                                                                    for the_                                     EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
        KRISTINA T. STRONG, individually and as
                                                                                                                  Mar 04, 2021
      Administrator of the Estate of Matthew W. Strong,                                                               SEAN F. MCAVOY, CLERK

                          deceased,                                     )
                               Plaintiff v.                             )
 GENUINE PARTS COMPANY; HONEYWELL INTERNATIONAL,                        )        Civil Action No. 2:20-CV-136-RMP
INC, individually and as successor to Allied Signal Inc. and The Bendix )
Corporation; NAPA (National Automotive Parts Association); PNEUMO
                                                                        )
ABEX, LLC., individually as successor by merger to Pneumo Abex
Corporation successor in interest to Abex Corporation, f/k/a American
Brake Show Company, f/k/a American Brake Shoe and Foundry Company,
f/k/a The American Brake Material Corporation
                              Defendants     JUDGMENT IN A                  CIVIL ACTION
  The court has ordered that (check one):

  ’ the plaintiff (name)                                                                                         recover from the
  defendant (name)                                                                                                  the amount of
                                                                              dollars ($               ), which includes prejudgment
  interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

  ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

  ✔ other: The Stipulated Motion to Dismiss with Prejudice Defendant Genuine Parts Company, ECF No. 40, is GRANTED.
  ’
                Plaintiff’s Complaint is dismissed with prejudice and without fees or costs as to Genuine Parts Company only.
                Judgment of dismissal with prejudice is entered as to Defendant Genuine Parts Company.



  This action was (check one):
  ’ tried by a jury with Judge                                                                          presiding, and the jury has
  rendered a verdict.

  ’ tried by Judge                                                                           without a jury and the above decision
  was reached.

  ✔
  ’ decided by Judge          Rosanna Malouf Peterson                                             on a Stipulated Motion to Dismiss.




  Date: March 4, 2021                                                          CLERK OF COURT

                                                                                SEAN F. McAVOY

                                                                                s/ Courtney Piazza
                                                                                             (By) Deputy Clerk
